ZARELLA, J., with whom SULLIVAN, C. J.,
joins, concurring. I agree with the majority’s conclusions in this case but write separately only to reaffirm my continuing belief in the plain meaning rule as expressed in my dissenting opinion in State v. Courchesne, 262 Conn. 537, 597, 618-19, 816 A.2d 562 (2003) (Zarella, J., dissenting). The plain language of the coastal site plan review statutes, in my view, aptly demonstrates that the review undertaken in connection with these statutes is “part and parcel” of the report issued pursuant to General Statutes § 8-24. The majority’s resort to legislative history in part I of its opinion, therefore, unnecessarily complicates the analysis contained therein.